          Case 1:20-cv-02302-AT Document 12 Filed 07/08/20 Page 1 of 1

                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
PAMELA WILLIAMS, on behalf of herself and all others         DOC #: _________________
similarly situated,                                          DATE FILED: __7/8/2020_______

                            Plaintiff,

              -against-
                                                                     20 Civ. 2302 (AT)
SAMY’S CAMERA, INC.,
                                                                          ORDER
                        Defendant.
ANALISA TORRES, District Judge:

       On May 15, 2020, the Court ordered the parties to submit a joint status letter and
proposed case management plan by July 7, 2020, in advance of the initial pretrial conference
scheduled for July 14, 2020. ECF No. 11. Those submissions are now overdue. Accordingly, it
is ORDERED that by July 9, 2020, the parties shall file their joint letter and proposed case
management plan.

       SO ORDERED.

Dated: July 8, 2020
       New York, New York
